With the result reached by Judge O'BRIEN I am in accord but for an additional reason. The instrument relied on reads as follows:
"TRUST OF ACCUMULATION
"No. 2289
"$3,000.
"The New York Life Insurance and Trust Company acknowledge to have received of James W. Gerard and Jenny A. Gerard, trustees for James W. Gerard, No. 3, the principal sum of Three thousand Dollars upon the following Trust: That the said Company shall and will *Page 342 
accumulate the said principal sum, by allowing Compound Interest thereon, at the rate of five (5%) per cent. semi-annually; and the whole sum, principal and interest, so accumulated, to be paid to the said Trustees or the Survivors of them or their executors, administrators or assigns on demand.
"In Witness Whereof, the said Company have caused this declaration to be attested in their behalf by their President and Secretary, this eighteenth day of June in the year of our Lord one thousand eight hundred and seventy-four.
                      "(Signed) HENRY PARISH, "President.
"(Signed) WILLIAM MEIKLEHAM, "Asst. Secretary.
| U.S. Internal Revenue |                         
| Stamp $5.00 attached  |
"For all deposits of $1,000 and over three days' notice will be required previous to being withdrawn."
There is nothing in this writing to state how long the trust company agrees to hold the money nor for how long a time the trustees will leave it on deposit. They may take it out at any time for it is due on demand. There is no agreement, however, that the trust company shall hold it for any specific time or at the pleasure of the trustees. The trust company had the same right as the trustees to end the relationship at any time by paying back the money. No bank or trust company in the absence of a specific agreement is obliged to hold any deposit for a specific length of time. It may end relationships with its depositors or those for whom it is holding money upon proper notice and within a reasonable time after a demand to close the account. Magee on Banks and Banking ([3d ed.] § 170, p. 271) says: "The relationship existing between the bank and the depositor may at any time, by either party at option, be dissolved. This rule holds unless the bank has accepted a deposit and agreed with the depositor to retain the same for a specific time *Page 343 
and pay interest thereon for the use and retention of said deposit; in such a case, the deposit is received in the nature of a special contract, and is binding upon the bank and the depositor." To the same effect is 7 Corpus Juris (628, § 303); Morse on Banks and Banking ([6th ed.] § 178, pp. 498, 499);Chicago M.  F. Ins. Co. v. Stanford (28 Ill. 168); Reid v.Charlotte Nat. Bank (159 N.C. 99, 101); Elliott v. CapitalCity State Bank (128 Iowa, 275). A demand note is due forthwith. (Wheeler v. Warner, 47 N.Y. 519.) A certificate of deposit is also due upon actual demand. (Cottle v. Marine Bank, 166 N.Y. 53. ) There is nothing, however, in either of such instruments to prevent payment before demand where the transaction remains between the original parties.
The defendant through its attorneys notified the plaintiff, stating that the defendant would not pay more than three per cent interest after August 2, 1922, and that if this were not satisfactory the plaintiff should draw out the deposit, which the defendant was ready to pay. Payment is always made at a bank, and after this notice, if the plaintiff left the deposit there, he acquiesced in the payment of three per cent instead of five. He had been notified that the bank was ready to pay the deposit and would not hold it any longer at five per cent. He could not force the money upon the trust company in the absence of any written agreement to hold it for a specific length of time.
For these reasons I agree with the result, that the plaintiff has been fully paid, and that the complaint should be dismissed.
LEHMAN, HUBBS, CROUCH and LOUGHRAN, JJ., concur with O'BRIEN, J.; CRANE, J., concurs in separate opinion; POUND, Ch. J., dissents.
Judgment accordingly. *Page 344